October 20, 1971

Honorable Jess M. Irwin, Jr.              @illiOll   No.   M-978
Commissioner
Texas Rehabilitation  Commission          Re:   Transportation  allow-
1301 West 38th Street                           ante for certain em-
Austin, Texas 78705                             ployees.
Dear Mr. Irwin:
            Your request     for   an opinion   asked the.following
question:
            Way the Commission, under the -provi-
      sions of Article   V, Section 61, fourth un-
      numbered paragraph, Senate-Bill    No. 11,
      Regular Session, ‘Sixty-Second Legislature,
      1971, set monthly transportation    allowances
      for those employees identified    as ‘an em-
      ployee whose duties customarily    require
      travel within his designated headquarters’
      witho’ut the requirement to report bus fares,
      taxi’ fares, car rentals,   and/or mileage for
      use of personally   owned automobiles?”
           The Travel Regulations Act of 1959 is the.pre-
existing  law governing payment of travel-expenses.    Its
Sec. 8, codified   as Sec. 8 of Article 6823a, Vernon’s Civil
Statutes,   reads as follows:
            “#Anemployee whose duties customarily
      require travel within his designated head-‘
      quarters may be authorized a local trans-
      portation   allowance for this travel.   Such
      allowance,   however, shall.never  exceed the
      transportation    allowance for use of a pri-
      vately owned automobile as set.by the Leg-
      islature   in the General Appropriation  Acts.”




                               -4769-
Honorable Jess Mc Irwin,      Jr.,   page 2 (M-978)


           The pertinent provisIon    of Section 61 of Article
V of the.current   General Appropriation   Act* reads as follows:

              “Under authority of Chapter 231, General
       Laws, Page,S23, Acts of the.S6th Legislature,
       Regular Session, 1959, (Section 8, Article
       6823a, Vernon’s Annotated Civil Statutes)         the
       Texas.Rehabilitation     Commission is authorized
       to pay. an employee whose duties.customarily
       require travel.within     his.designated.head-
       quarters.a   local transportation     allowance for
       this,travelr     This,monthly trans ortation
       allowance for the.individual.emp      Poyee shall
       never exceeds the transportation      allowance
       for use of a.privately.owned       automobile as
       set-by the Legislature.in      the General.Appro-
       priation Acts.     Said allowance -shall be
       approved by the State Auditor.”
            Section 8 of Article      6823a.specifically.limits
transportation    allowances.within.designated         headquarters to
that authorized for use-of privately         owned.automobilesi        Like-
wise, the above quoted rider limits.trans           ortation    allowances
to -the allowance authorized for use-of pr Pvately owned auto-
mobiles.    The transportation     allowance for       rivately    owned
automobiles~for    the current fiscal     year is s .lO per mile.        Set
Section 12 of:Article     V, current Appropriation         Act.
           Therefore, the transportation         allowance authorized
under Section 61.of Article  V ls.limited         to $.lO per mile.
           In other words,-it  is our opinion that you are not
authorized to set.a flat rate.of   transportation allowance in
lieu of payment of transportation   expenses.
                         ”   .SuMMARY
            Section   61 of Artic1e.V  of Senate.Bill
       No. 11, Acts   of the 62nd Legislature5   Regular


       *Acts 62nd Leg., R.S., 1971, S.B. 11, as.amended by
Acts   62nd Leg., 1st C.S., 1971, S.B. 7,.




                               -4770-’
Honorable   Jess M. Irwin,   Jr.,   page 3   (M-979)


     Session, 1971 (General Appropriation Act) does
     not authorize the payment'of a flat rate of .
     transportation allowance in lieu of transpor-
     tation expenses incurred.




Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Ivan Williams
Roland Allen
Mike Stork
Ben Harrison
SAMMCDANIEL
Staff Legal Assistant
ALFREDWALKER
Executive Assistant
NOLAWHITE
First Assistant




                              -4771-